Citation Nr: 1811180	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea. 

2. Entitlement to a rating in excess of 50 percent for major depressive disorder. 

3. Entitlement to a rating in excess of 20 percent for residuals of right knee medial meniscectomy, with arthritic changes.

4. Entitlement to a total disability rating based on individual unemployabililty (TDIU).


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Veteran filed a Notice of Disagreement (NOD) in December 2012 and a Statement of the Case (SOC) was issued in May 2014. The Veteran filed his Substantive Appeal via VA Form 9 in May 2014. Thus, the Veteran perfected a timely appeal of the issues. Supplemental 
Statements of the Case were issued in December 2015 and December 2016.

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for a left knee disorder, secondary to the service-connected right knee condition has been raised by the record in the Veteran's March 2017 hearing testimony. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks service connection for obstructive sleep apnea. He has not been afforded a VA examination for this condition; however, the Board is of the opinion that an examination for a medical opinion is necessary. See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996). VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C. § 5103A (d) (West 2012); 38 C.F.R. § 3.159(c)(4) (2017).

In the instant case, the Veteran's claim has been denied thus far on the basis that there is no record of the Veteran complaining of or seeking treatment for this condition during service and because medical evidence obtained subsequent to the initial denial was found to be negative for treatment of sleep apnea. In the May 2014 SOC it was noted that the Veteran was diagnosed with sleep apnea in 2011. VA treatment records indicate that the Veteran was referred for a sleep study. At his March 2017 Board hearing, the Veteran testified that he had undergone a sleep study and that the doctor had commented to him that he had a "bad case" of sleep apnea. The Veteran asserted that he has had problems sleeping since basic training. Additionally, private treatment records from Dr. L.S. at St Dominic's Internal Medicine noted that the Veteran had a history of sleep apnea. In light of evidence of a diagnosis of sleep apnea and the Veteran's contention that such condition had its onset in service; the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's currently diagnosed obstructive sleep apnea.  The Board further notes that in describing the symptoms of his sleep apnea, the Veteran described nightmares and symptoms akin to sleep paralysis, in which the Veteran attempts to wake up and can hear things going on around him but is unable to wake up. The Board notes that the Veteran is service-connected for major depressive disorder. On remand, the examiner should offer an opinion as to whether the Veteran's obstructive sleep apnea is secondary to his service-connected depression or whether the symptoms described by the Veteran comprise a separate independent sleep disorder.  

Additionally, the Veteran contends that his service-connected major depressive disorder and residuals of right knee medial meniscectomy are more severe than reflected in his current disability ratings. The Veteran also contends that he is unable to work due to his service-connected disabilities.

The Veteran was last afforded a VA examination to assess the severity of his service connected major depressive disorder in August 2015. The Veteran provided testimony during his March 2017 Board hearing in which he alleged a worsening of his symptoms to include an inability to focus, increased memory problems, inability to comprehend things the way he had in the past, and a diminished ability to deal with other people. He asserted that he would forget to take his medication unless his wife reminded him, whereas in the past he could remember to do so on his own. He further reported that he had not received his medication or been seen at the VA for mental health treatment in over a year. He attributed this lapse of treatment to the departure of a psychiatrist with whom he had built a rapport. He asserts that he was told he would begin seeing a new psychiatrist but was never scheduled for an appointment.  

Additionally, the Veteran was last afforded a VA examination to assess the severity of his residuals of right knee medial meniscectomy in November 2016. Although this examination is not remote in time, at his March 2017 Board hearing, the Veteran alleged worsening of his condition. The Veteran asserted that he has braces on both of his knees, that his right knee buckles and pops, and that he is unable to walk for more than five to six minutes before he begins to feel pain from the stress and weight being placed on the right knee. He asserted that he no longer does long distance walking unless he knows that he will be able to stop and find a place to lean against to support his weight and knees. Additionally, a February 2017 private treatment note from Dr. L.S. at St. Dominic noted a history of knee pain diffusely, with extension, flexion, and walking. He further noted a history of swelling, frequent locking, sensation of the knee giving out, and limited range of motion. On physical examination that day Dr. L.S. noted antalgic gait and crepitus of the knees. The November 2016 VA examiner explicitly noted the absence of right knee crepitus.  

As the evidence of record suggests the Veteran's service connected disabilities have worsened in severity since his last VA examinations, the Board finds that the Veteran should be afforded new VA examinations to assess the current severity of his disabilities. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the issues being remanded herein and must be deferred pending the resolution of these preliminary matters. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issues cannot be rendered until a decision on the other issues has been rendered).

Prior to obtaining the aforementioned examinations, any available outstanding relevant treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent treatment records for his claimed disabilities. The RO/AMC should secure any necessary authorizations. Additionally, all updated VA treatment records should be obtained. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed obstructive sleep apnea. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The claims file should be made available to the examiner for review.

After record review and examination, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA was incurred in, caused by, or etiologically related to the Veteran's service?

(b) If the answer to (a) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA is proximately due to or the result of the Veteran's service-connected major depressive disorder, either alone or in combination?

(c) If the answer to (b) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA is aggravated beyond its natural progression by the Veteran's service-connected major depressive disorder, either alone or in combination?

(d) Does the Veteran have a diagnosis for any other independent sleep disorders? If so, is it at least as likely as not (50 percent or greater probability) that such condition was incurred in, caused by, or etiologically related to the Veteran's service.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

3. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected major depressive disorder. All indicated tests and studies should be performed and all findings should be reported in detail. The claims file should be made available to the examiner for review.

4. Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected residuals of right knee medial meniscectomy, with arthritic changes. All indicated tests and studies should be performed and all findings should be reported in detail. The claims file should be made available to the examiner for review.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above, the Veteran's claims, including entitlement to a TDIU, should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




